PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gaver et al.
Application No. 16/385,023
Filed: 16 Apr 2019
For: Method, Device and System For Creating A Virtual Local Social Network

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed September 15, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Vladimir Sherman appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that  he or she as appropriate is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, May 26, 2020, which set a shortened statutory period for reply of three (3) months.  A two (2) months extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned by operation of law on 
October 26, 2020.  A Notice of Abandonment was mailed January 08, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Amendment, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $620 for two (2) month extensions of time fee submitted on January 13, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to petitioner’s credit card on file. 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center 2400 at (571)272-2400.
 




/JOANNE L BURKE/Lead Paralegal Specialist, OPET